DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-8 are pending in the instant application. Claims 1-8 are rejected. 
Information Disclosure Statement
	The information disclosure statement filed on December 19, 2019 has been considered and a signed copy of form 1449 is enclosed herewith.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0049697 A1 in view of U.S. Patent No. 6,531,614.
US 2017/0049697 A1 discloses a liquid crystalline drug delivery system for ocular administration which contains nanoparticles stably dispersed in an aqueous solution can be formulated for sustained release and can be used for treating ocular disorders (see abstract), such as glaucoma (e.g. see claim 41). It is also disclosed in the reference that the nanoparticles can include, expressed as weight % of the system: 0.01-0.15% tyloxapol (see [0024] and [0029)), a mucoadhesive hydrophilic polymer, such as 0.1-0.5% carboxymethylcellulose (see [0026] and [0029]) and an active pharmaceutical ingredient, such as travoprost (see [0031]).
The reference does not disclose a specific example of an eye drop composition comprising a prostaglandin analogue, carboxymethylcellulose or a salt thereof and tyloxapol, however. 
U.S. Patent No. 6,531,614 teaches the use of ophthalmic, pharmaceutical compositions comprising prostaglandins for the treatment of glaucoma and ocular hypertension (see abstract). It is disclosed in the reference that prostaglandins typically have limited solubility in water and thereof may require a surfactant or other appropriate co-solvent in the composition, such as tyloxapol (see column 15). It is also disclosed in the reference that viscosity greater than that of simple aqueous solutions may be desirable to increase ocular absorption of the active compound, to decrease variability 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention through routine experimentation to arrive at an eye drop composition for treating glaucoma comprising a prostaglandin analogue, carboxymethylcellulose or a salt thereof and tyloxapol of the instant claims in view of the references with a reasonable expectation of success. The motivation would have been to find an optimal composition for treating ocular disorders, such as glaucoma. Thus, a prima facie case of obviousness has been established. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232. The examiner can normally be reached Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/KRISTIN A VAJDA/Primary Examiner, Art Unit 1626